867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Delton L. DORTY, Sr., Petitioner.
No. 88-8040.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Jan. 20, 1989.

Delton L. Dorty, Sr., petitioner pro se.
Before ERVIN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Delton L. Dorty, Sr. petitions the Court for a writ of mandamus directing the district court to enter a default judgment in his favor in Dorty v. Martin, C/A No. 88-771-D (M.D.N.C.).  Dorty has filed a motion for a default judgment against the defendants in that case, claiming that they did not file timely answers to his complaint.


2
A writ of mandamus is appropriate only if the petitioner has no other adequate means to obtain the relief he seeks and if his right to relief is clear and indisputable.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Dorty has other means to obtain a default judgment if he is entitled to one, as the district court may grant his motion for a default judgment prior to entering final judgment on the merits.  See Fed.R.Civ.P. 54(b) (unless district court directs entry of final judgment as to certain claims and certifies no just reason for delay, all interlocutory orders are subject to revision at any time before final judgment).


3
Accordingly, we while we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.


4
PETITION DENIED.